DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-5, 8, 11-12, 15, 18-19, 21-22, 24-29, 31, and 34 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 4-5, 8, 11-12, 15, 18-19, 21-22, 24-29, 31, and 34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. 
Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application. As recited in the claims, claim contains the specific elements of 
“a computer-implemented method for discovering and correcting missing or erroneous information in modifiable off-chain transaction records using unmodifiable blockchain transaction records, the computer-implemented method comprising: 
recording, by a device of a blockchain member and in off-chain storage separate from a blockchain, a plurality of off-chain transaction records that comprise respective information describing respective blockchain transactions that occurred using the blockchain, the plurality of off-chain transaction records comprising a given off-chain transaction record comprising second information describing a given blockchain transaction that occurred using the blockchain; and 
correcting missing or erroneous information in one or more of the plurality of off-chain transaction records, comprising:
obtaining, by the device of the blockchain member through a bridge module that connects a first data interface of the blockchain member with a second data interface of the blockchain, a blockchain transaction record that is selected from a blockchain ledger maintained in the blockchain, wherein the blockchain transaction record comprises first information describing the given blockchain transaction, 
comparing, by the device of the blockchain member, the blockchain transaction record with the given off-chain transaction record,  determining, by the device of the blockchain member and based on the comparing, that the second information of the given off-chain transaction record is inconsistent with the first information of the blockchain transaction record based on (i) the first information having one or more dimensions of information describing the given blockchain transaction that are not present in the second information or (ii) a first value of a description of the given blockchain transaction in the first information being different from a second value of the description of the given blockchain transaction in the second information, and 
performing, by the device of the blockchain member, a reconciliation operation on the given off-chain transaction record based on the blockchain transaction record that makes the second information of the off-chain transaction record match the first information of the blockchain transaction record, the reconciliation operation comprising making one or more changes to the second information of the given off- chain transaction record by identifying missing information from the given off-chain transaction record and by copying the missing information from the first information to the given off-chain transaction record to correct the missing information of the given off-chain transaction record; and 
recording, by the device of the blockchain member and into the blockchain ledger maintained in the blockchain, reconciliation data comprising (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record.” 
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to (using a bridge module) maintain and correct off-chain record by determining the missing information and identifying and copying such information from the blockchain record to adjust the off-chain record to be consistent with the public blockchain record. Essentially, in order to achieve the goal of the invention, all the other disclosed elements – e.g., off-chain storage and data interface, used in the process of comparing more personal record against a more public record and recording any discrepancy to ensure accuracy of the personal record.  As such, the rejection under 35 U.S.C. 101 is withdrawn.  
The instant invention overcomes 35 USC §103 rejection because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
“a computer-implemented method for discovering and correcting missing or erroneous information in modifiable off-chain transaction records using unmodifiable blockchain transaction records, the computer-implemented method comprising: 
recording, by a device of a blockchain member and in off-chain storage separate from a blockchain, a plurality of off-chain transaction records that comprise respective information describing respective blockchain transactions that occurred using the blockchain, the plurality of off-chain transaction records comprising a given off-chain transaction record comprising second information describing a given blockchain transaction that occurred using the blockchain; and 
correcting missing or erroneous information in one or more of the plurality of off-chain transaction records, comprising:
obtaining, by the device of the blockchain member through a bridge module that connects a first data interface of the blockchain member with a second data interface of the blockchain, a blockchain transaction record that is selected from a blockchain ledger maintained in the blockchain, wherein the blockchain transaction record comprises first information describing the given blockchain transaction, 
comparing, by the device of the blockchain member, the blockchain transaction record with the given off-chain transaction record,  determining, by the device of the blockchain member and based on the comparing, that the second information of the given off-chain transaction record is inconsistent with the first information of the blockchain transaction record based on (i) the first information having one or more dimensions of information describing the given blockchain transaction that are not present in the second information or (ii) a first value of a description of the given blockchain transaction in the first information being different from a second value of the description of the given blockchain transaction in the second information, and performing, by the device of the blockchain member, a reconciliation operation on the given off-chain transaction record based on the blockchain transaction record that makes the second information of the off-chain transaction record match the first information of the blockchain transaction record, the reconciliation operation comprising making one or more changes to the second information of the given off- chain transaction record by identifying missing information from the given off-chain transaction record and by copying the missing information from the first information to the given off-chain transaction record to correct the missing information of the given off-chain transaction record; and 
recording, by the device of the blockchain member and into the blockchain ledger maintained in the blockchain, reconciliation data comprising (i) an identification of the blockchain member that performed the reconciliation operation and an identification of the one or more changes made, by the blockchain member, to the given off-chain transaction record,” limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Armstrong (20150262137) teaches a method of transacting bitcoin starting with establishing, by a processor of a first host computer system at a first node of the Bitcoin network, first and second wallets in a data store connected to the processor, then storing, by the processor, a value representative of an amount of bitcoin held by the first wallet; then receiving, by the processor, a first transfer instruction for an amount of bitcoin from the first wallet and an identifier of the second wallet; in response to the first transfer instruction, by the processor, recording a transfer in the first wallet for the amount.  However, Armstrong does not teach or suggest (in combination with the other claims’ elements) specific usage of a bridge module to maintain and correct off-chain record by determining the missing information and identifying and copying such information from the blockchain record to adjust the off-chain record to be consistent with the public blockchain record.   Eksten (20180157825) teaches having multitudes of data and be able to identify them in some unique way for easier comprehension.  Batra (20180137465) teaches recording the corrections to the public blockchain for future contact reference and as warning for possible future occurrence of the same issue.   Lewis, Anthony (Thoughts on blockchain technology, https://web.archive.org/web/20160328070356/https://bitsonblocks.net/2016/02/29/a-gentle-introduction-to-immutability-of-blockchains/, Mar 28, 2016) teaches the context of data security, the immutability of data stored on blockchain.  Armstrong, Eksten, Batra and Lewis – alone or in combination – do not disclose the disclosed claims’ elements which includes the usage of a bridge module to maintain and correct off-chain record by determining the missing information and identifying and copying such information from the blockchain record to adjust the off-chain record to be consistent with the public blockchain record.  Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Sprague (20160275461) teaches automated attestation of device integrity using the blockchain.
Pattanaik (20170366357) teaches distributed, centrally authored blockchain network.
Cusden (20170344988) teaches system and method for facilitating blockchain-based validation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698